Case 2:21-cr-14020-AMC Document 23 Entered on FLSD Docket 08/25/2021 Page 1 of 2




                               UNITED STATE DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                   FORT PIERCE DIVISION

                               CASE NO. 21-14020-CR-CANNON

  UNITED STATES OF AMERICA,

           Plaintiff,
   v.

  BENNY AGUILAR,

           Defendant.
                                            /

                   ORDER ADOPTING REPORT AND RECOMMENDATION

         THIS CAUSE comes before the Court upon the Report and Recommendation entered by

  Magistrate Judge Shaniek Maynard Following Change of Plea Hearing [ECF No. 19]. On July 30,

  2021, Magistrate Judge Maynard held a Change of Plea hearing during which Defendant pled

  guilty to Counts One, Seven, Thirteen, Seventeen and Twenty-Two of the Indictment [ECF No. 1]

  pursuant to a written plea agreement and appeal waiver [ECF No. 17]. Magistrate Judge Maynard

  thereafter issued a Report and Recommendation on Change of Plea [ECF No. 19]. No party has

  filed objections to the Report, and the time to do so has expired.

         The Court has conducted a review of the record and finds no error in the Report. Therefore,

  it is ORDERED AND ADJUDGED as follows:

         1. The Report and Recommendation [ECF No. 19] is AFFIRMED AND ADOPTED.

         2. The guilty plea entered into by Defendant Benny Aguilar as to Counts One, Seven,

             Thirteen, Seventeen and Twenty-Two of the Indictment is ACCEPTED;

         3. Defendant Benny Aguilar is adjudicated guilty of Counts One, Seven, Thirteen,

             Seventeen and Twenty-Two of the Indictment.               Counts One, Seven, Thirteen,
Case 2:21-cr-14020-AMC Document 23 Entered on FLSD Docket 08/25/2021 Page 2 of 2

                                                             CASE NO. 21-14020-CR-CANNON


            Seventeen and Twenty-Two charge Defendant with assisting the preparation of false

            tax returns, in violation of 26 U.S.C. § 7206(2) [ECF No. 1].

            DONE AND ORDERED in Chambers at Fort Pierce, Florida this 25th day of August

  2021.




                                                     ________________________________
                                                     AILEEN M. CANNON
                                                     UNITED STATES DISTRICT JUDGE


   cc:    counsel of record
